 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuckeye Floral CompanyandInternationalBrother-hoodofPotteryandAlliedWorkers,AFL-CIO-CLC.Cases8-CA-6389and8-CA-6397May 25, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 14, 1972, Trial Examiner Jerry B.Stone issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Buckeye Floral Company, East Liverpool, Ohio,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.IThe Trial Examiner found that a bargaining order is warranted hereinbecause Respondent violated Sec 8(a)(5) of the Act by refusing to bargainwith the Union and by engaging in the following violations of Sec 8(a)(I) oftheAct which undermined the Union's majoritystatus' (1) coerciveinterrogation, (2) statements as to the futility of representation by theUnion, (3) threats not to deal with the Union, (4) threats to close down itsbusiness, (5) threats of reprisal against employees because of their unionactivity, and (6) promises of benefit In concluding that a bargaining orderis justified, we also rely on Respondent's conduct in discharging employeeWilliam J Barron in violation of Sec 8(a)(3) of the Act SeeN LR B vGisselPacking Co, Inc,395 U S 575 In that connection, we note that in hisApril 1, 1971, conversations with employee Mellinger reported by the TrialExaminer, Vice President Bosco not only called Barron a "troublemaker"but added he "would like to get rid of" BarronTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding, underIThe facts are based on the pleadings and admissions therein2The facts are based on the pleadings and admissions thereinSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on October 4and 5, 1971.The charge in Case 8-CA-6389 was filed on April 23,1971. The charge in Case 8-CA-6397 was filed on April 28,1971.TheOrderConsolidatingCases,ConsolidatedComplaint and Notice of Hearing in Cases 8-CA-6389and 8-CA-6397 was issued on June 23, 1971. The issues inthis case essentially concern whether (1) Respondent hasengaged in acts of illegal interrogation of employees as tounion activities or desires, promise of benefits to employeestodissuade union activity, and threats of reprisals toemployees to dissuade union activity, and thus thereby hasviolated Section 8(a)(1) of the Act; (2) Respondent hasdiscriminatorily terminated three employees because ofRespondent's belief of their union or concerted activities,and thereby has violated Section 8(a)(3) and (1) of the Act;and (3) Respondent has refused to bargain with the Union,and thereby has violated Section 8(a)(5) and (1) of the Act.All parties were afforded full opportunity to participatein the proceeding, and the General Counsel and Respon-dent filed briefs which have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER'Buckeye Floral Company, Respondent, is now, and hasbeen at all times material herein, a corporation dulyorganized and existing by virtue of the laws of the State ofOhio. Further, at all times material herein, Respondent hasmaintained its principal office and place of business inEast Liverpool, Ohio, where it is engaged in the processing,sale, and shipping of flowers. Annually, in the course andconduct of its business, Respondent ships goods valued inexcess of $50,000 from its place of business in EastLiverpool,Ohio, directly to points outside the State ofOhio.Based upon the foregoing, and as conceded by theRespondent, the Respondent is now, and has been at alltimesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVED2InternationalBrotherhood of Pottery and Allied Work-ers,AFL-CIO-CLC,isnow, and has been at all times'material herein,a labororganization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Preliminary Issues3At all times material herein, the following named persons3The facts are basedon the pleadings and the admissions therein197 NLRB No. 21 BUCKEYE FLORAL COMPANYhave occupied positions following their respective names,and have been, and are now, agents of Respondent, actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the Act: Frank Bosco, secretary, andThomas A. Hess, president and manager.B.The Unfair PracticesThe relevant facts concerning the issues in this case maybe set forth as follows:1.Sometime, apparently around the last of February orthe first week in March 1971, employee William J. Barronconsidered that his pay did not properly represent thehours he had worked, that he was due pay for 3 more hoursinone paycheck. He discussed the matter with VicePresident Bosco but was not able to persuade Bosco thathe was entitled to the additional pay.Around the first week in March 1971, the Respondenthad noticed or' heard that Barron had been talking tofellow employees in huddles. On or about March 8, 1971,VicePresidentBosco called Barron into his office.President Hess was in the office with Vice President Bosco.Bosco told Barron in effect that he didn't like theatmosphere, his talking to employees in little huddles anddiscussing things. Bosco asked if the problem was aboutthe 3 hours of pay. Barron told Bosco that he was unhappyabout not getting paid for the 3 hours. Bosco told Barronthat there was bound to be more to the problem than that.Barron told Bosco that he had heard that President Hesswanted to get rid of him, that he had heard this throughBosco's secretary. Bosco and Hess denied this and statedthat they wouldn't discuss it. Bosco told Barron that if hedidn't like working there, he could walk out the door, thatthey didn't need him, and that they did not want trouble,that it was a small business. Bosco asked Barron if he washappy. Barron. then replied that he was. Thereupon, Boscotold Barron that he could go back to work.42.On March 11, 1971, employee Mellinger went -to theUnion and secured union authorization cards for distribu-tion to employees. On March 12 and 13, 1971, Mellingerand Celia Brown engaged in soliciting employees to signunion cards. Employees Mellinger, Lewis Browne, Barron,English, Celia Brown, and Steven Hill signed union cardson March 12, 1971. Employee Beatty received a card onMarch 12, 1971, but signed a union card on Saturday,March 13, 1971. All of the cards were returned to employeeGeorge Mellinger who transmitted them to the Union onMarch 13, 1971.53.On March 15, 1971, Vice President Bosco sent wordto employee Celia Brown to come to his office. Brown hadpreviously been advised by Mellinger, in connection withthe union activity, to have a witness with her if she werecalled into the office. Brown sought out Barron to4The facts set forth are based on Barron's credited testimony and thelogical consistency of all of the facts Barron placed this event as occurringafter he signed his union card (on March 12, 1971), and about a week laterhe participated in a conversation between Bosco, Hess, and Celia BrownBarron's testimony, however, did not reveal that he had a reliable andaccurate recall of dates Brown's testimony was very convincing that theconversation between her and Bosco and Hess, where Barron was present,occurred on March 15, 1971 Considering all of this and the logicalconsistency of the facts,I find the timing thereof as indicated This conductisnot alleged as being violative and no finding thereto is made101accompany her as awitness.Brown and Barron thereuponmet with Vice President Bosco and President Hess inBosco's office.What occurred is revealed by the followingcredited excerpts of Brown's and Barron's testimony.6Excerpts FromBrown'sTestimonyA.So we went over and Mr.Bosco and Tom wasseated on my left and Mr. Bosco on the right at hisdesk.He wanted to know if I had anything to say tohim.I said,"No, why?"He said that Tom has said I was causing adisturbance among the employees talking about work-ing conditions and that one of the truck drivers hadwent over and told him I was bad-mouthing him. I toldhim-I asked what I was supposed to be doing.He saidthat I had the employees in fear of losing their jobs.I looked around at Mr.Hess and asked him, "Who,for instance?"He said,"Mr. Gluckner,for one."Ihad never talked to Mr.Gluckner about his job inno way or shape or form.So, as long as I done myhoursand pay,that was all that mattered, and I was tokeep my mouth shut and keep out of it.He didn't wantme to discuss it with anyone.He didn't want me to talkto any of the employees.He didn't like the atmosphereand we weren't supposed to carry on conversations. Hesaid that most places you work in,that they don't carryconversations on among the employees.Excerpts From Barron's TestimonyAnd it finally got around to where Frank Boscoasked Celia what it was she said about Frank Bosco'sfather, and Celia says she never said anything about itand Tom Hess said he had three witnesses that heardher make a statementagainst Bosco.And she denied itand Frank Bosco was kind of at the point he didn'tknow who to believe, but he wanted to believe TomHess.When Celia denied it, then Tom Hess more orless jumped up and pointed his finger and was shakingitat her and calling hera liar.So then Celia Brownstarted to cry and we waited a couple of minutes untilshe was done crying and they asked her a few morequestions. And Tom Hess accused her again. Well, shejust couldn't take it any more. She started crying andgot up and left.As I was sitting there, Frank Bosco looked at me andsaid, "You are keeping your nose straight, aren't you?"I said, "Yes, I haven't done anything."He said, "That will be it, then."So I got up and left and went back to Buckeye.S The facts are basedupon a composite of the credited aspects of thetestimony of Mellinger, CeliaBrown, English,and Barron6 Thefacts are not in real dispute.I find Brown's testimonial version ofevents more reliablethanBarron's where in conflict and so credit the facts.The testimonyof all witnesses (Barron,Bosco, and Hess)to the extentinconsistentwiththe facts set forth is discredited.Part of Barron's testimonyso discreditedisdiscredited because I am persuaded it is an interpretationof the facts by himand not what was actuallystated bythe individualsinvolved 102DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is contended by the General Counsel that Respondentengaged in unlawful interrogation of Brown on March 15,1971.Considering the credited facts, I find that thisallegation is not sustained.4.On March 31, 1971, the Union transmitted a letter toRespondent wherein the Union advised the Respondentthat it represented a majority of its employees, requestedarrangements for contract negotiation, and indicated thatif any doubt existed as to majority status of the Union, theUnion would agree to a card check by a disinterested andimpartial third party mutually satisfactory to the Companyand the Union.5.7 The Respondent received the Union's letter of March31, 1971, on April 1, 1971. Thereafter, Vice PresidentFrank Bosco telephoned George Mellinger and hadMellinger to come to his office at 8 that night. Whatoccurred in Bosco's office is revealed by the followingcredited excerpts of Mellinger's testimony.A.When I arrived, Frank was very upset and heaskedme about the letter and I told him.Q.What letter are you talking about?A.The letter that he had received from the unionand I told him-he said, "I will shut the place down ifyou go ahead with this union, see?"And later on, he said, "I don't need the place. MyDad left me $30,000 a year. Me and my brother andmother are well off."Again he said, "I won't be bothered with grievancecommittees or unions."He just went on and on. He told me that-he said Iwas the spokesman for this, and I told him I wasn't. Isaid they all signed a card. Nobody was supposed to.He insisted I was the spokesman, again, of course, so hetold me that he just wouldn't be bothered with a unionat all.He said, "I will shut it down."He said he had talked to Steve Hill and he told himifwe went ahead with this he would close the plant. Healso talked to Walter Beatty and Gary Frederick. Hesaidwe didn't have a chance for a union. Theywouldn't go along with it. He said if I notifiedMcElhaney of this union that he would take care of meunder the table.Q.All right.What did he say, if you notifiedMcElhaney of what, sir?A. If I notified McElhaney to stop the unionbecause we didn't have enough. He said he would takecare of me under the table. He said, "I will fix it whereyou get paid vacations and I will take care of you underthe table and I will start talking to you about insuranceplans"He informed me time and time again that we did nothave enough people to get the union. He said he wouldshut the plant down if they went ahead with this.7The facts are based on Mellinger's credited testimonyBosco'stestimonial version of events differed from that of Mellinger Bosco'stestimony was to the effect thatduringthe week prior to receipt of the unionletter he had received telephone calls from Mellinger's customers about a"work stoppage" and a reluctance to give orders for "Easter" week I do notdoubt the Respondent was concerned with the receipt of the Union's March31 letter about a possible work stoppage during the Easter week I amsA. I told him we were protected by Federal Law.He agreed. He told me, too, if we were to come and askhim these things, he would have discussed it.I said, "If we would have come to you and asked youthese things, we might have got fired."He also agreed to that and said we might have. Healso said Steve Hill was a burden to him and he alsowent on to say that Bill Barron was a trouble maker.Q.During this conversation, did you name anynames to him?A.Oh, I named all the names to him.Q.What was the question and what was youranswer?A.He wanted to know who signed the cards and Itold him who signed the cards. He didn't know that-Iassumed that he didn't know that Beatty had signed thecards because I told Beatty-Q.Was it signed? You tell us what you and he saidto each other on this occasion.A.He said, "Who signed the cards?" And I wenton to tell him who signed the cards.Q.Would you give us the names of the men yousaid who signed the cards to Mr. Bosco?A.Yes, I told him, Eddie, Lewis Brown, CeliaBrown, Bill Barron, Steve Hill, and Walter Beatty, andhe, of course-well-Q.Did you name yourself as having signed a card?A.Yes, I told him I signed a card.::*ssQ.Did he do anything while you were namingthese names?A.He had a list and he was marking them off. Hesaid when he asked Walter Beatty about it that WalterBeatty said no, that he didn't sign a card, which I toldWalter Beatty not to do.A., He kept going back and forth about that hewouldn't be bothered with the union. He will shut theplace down on us. He said, "You will be without a job,"and he kept harping on this about this. He was quiteupset with me.Conclusion as to AboveConsidering the above event occurring on April 1, 1971,itisfound and concluded that Respondent, by VicePresident Frank Bosco, (1) interrogated Mellinger about hisand others' union activities and desires in a mannerconstituting interference, restraint, and coercion in viola-tion of Section 8(a)(1) of the Act, (2) threatened reprisalsagainst employees because of their union activity, and (3)persuaded, however, thatRespondenthad not receivedtelephonecalls fromcustomers as indicated Considering Respondent'sactions otherwise asdirected toward Barron andBrown,Iam persuadedthatif such calls hadbeen received, Respondent would havecontacted Mellinger at an earlierdate I am persuaded thatMellinger's version of these eventsshould becredited I discredit Bosco's testimonyinconsistentwith the facts found BUCKEYE FLORAL COMPANYmade promises of benefits to employees to dissuade unionactivity. Such conduct is violative of Section 8(a)(1) of theAct. It is so concluded and found.6.AfterMellinger's conversation with Vice PresidentBosco, apparently that night or the next day, Mellingerwent to see Union Representative McElhaney, toldMcElhaney that the employees were afraid about thepossibility of losing theirjobs and would rather notjoin theUnion. McElhaney told Mellinger that he would not forcethe issue but that he could.7.As the facts in this case reveal, President Hess, VicePresident Frank Bosco, and others are involved in themanagement of Respondent's work. Vice President FrankBosco also is concerned with the management of anothercompany called Riverside Florist Co. It is noted in thisrespect, that the General Counsel does not contend thatRespondent and Riverside constitute a single employerwithin the meaning of the Act.On occasion in the past, drivers from Respondent hadbeen assigned to drive trucks for Riverside Florist for tripsout of town. Apparently around March 29, 1971, FrankBosco talked to Mellinger about driving a truck forRiverside Florist to Evansville, Indiana. On April 2, 1971,therewas a notation on Mellinger's Buckeye Floraltimecard indicating that the Evansville trip had beencanceled. Mellinger became upset about the cancellation ofthe Evansville trip and spoke to both Frank and RobertBosco.Mellinger inquired as to whether his conversationwith Frank Bosco on April 1, 1971, had anything to dowith the cancellation of the trip. Both Frank and RobertBosco told him that it did not, that the "store" hadcanceled its orders.The Evansville trip had been scheduled for Mellinger toleave in the evening of April 5, 1971. Apparently on April2, 1971, Mellinger was assigned another trip for RiversideFlorist scheduled for departure on Sunday, April 4, at 11p.m. The trip's designation was King of Prussia, Pennsylva-nia.Mellingermade this trip for Riverside Florist.Mellinger discovered later that the Evansville trip hadnot been canceled and that Riverside Florist had hiredanother driver for the job.The General Counsel presented no evidence as to theexact mileage or hours of driving involved in the Evansvilleand the King of Prussia trips. Respondent presentedevidence to reveal that the King of Prussia trip involved 22hours.Respondent presented testimony of a very generaland imprecise type (witnesses Frank Bosco and ThomasHess) to the effect that the Evansville trip would requireabout 21 hours. Respondent, however, did not present anyevidence as to the actual hours that were involved in theEvansville trip.Hess, however, credibly testified to theeffect that the scheduling of the Evansville trip forMellinger for departure on March 5 in the evening wouldhave resulted in Respondent's inability to use MellingeruntilWednesday or thereafter. Hess also credibly testifiedthat the scheduling of the King of Prussia trip was of suchanature thatMellingerwas available for work at8English's testimony placed this call on Saturday,the week beforeEaster Sunday(April11, 1971) Considering the logical consistency of all ofthe evidence,I fix the time as indicated Hess' testimony was substantiallysimilarexcept that he denied the threat to shut down,denied the103Respondent, after the trip, on Tuesday morning. In sum,Hess credibly testified to the effect that Mellinger receivedmore total hours of employment by the scheduling as donethan if he had received the Evansville trip.Respondent contends that the change in scheduling wasbecauseHess persuaded Frank Bosco that he neededMellinger for Respondent's work demands. I find it hard tounderstand why the Boscos did not explain the reschedul-ing on this basis to Mellinger, rather than telling him thatthe store had canceled the Evansville order. Despite this, Iam persuaded that the overall facts do not reveal that therehas been actual harassment. Even assuming harassment, Iwould not be persuaded, as indicated hereinafter, that suchharassment would be of the type to warrant a "construc-tive" discharge of Mellinger on April 10, 1971.8.On Saturday April 3, 1971, President Thomas Hessattempted unsuccessfully to reach employee English bytelephone. Later that day English returned President Hess'telephone call.What occurred is revealed by the followingcredited excerpts of English's testimony.8A.When I called Mr. Hess he said that he heardthat employees were going to go in a union and go outon a strike. He said he thought Lewis Brown was goingout on a strike.I told him, "No, none of the guys were going on astrike."He asked me how I felt. I told him I thought it was agood thing to have a union and that I signed a unioncard and that was the extent of our conversation.A.He also said that if they did go on a strike thatthey would shut the place down because they couldn'taffordtorun it if they went out on strike.Considering the foregoing, the facts reveal that Respon-dent, by Hess, unlawfully interrogated an employee abouthisunion activities and desires in a coercive manner.Respondent's apparent contention that its interest waslegitimate because of fear of economic loss over the Easterbusinessweek does not justify inquiry as to how anemployee feels about the Union. Such inquiry as to theemployee's union desires exceeded the bounds of permissi-ble conduct and is violative of Section 8(a)(1) of the Act. Itis so concluded and found.Considering the foregoing, it is concluded and found thatRespondent did not threaten a shutdown in violation ofSection 8(a)(I) of the Act. The remarks about theshutdown concerned the necessity of shutting down duringa strike. It did not connote reprisal against the employee'swork opportunities because of his participation in unionactivities.9.The Respondent normally posts a work schedule onThursday or Friday for the following week. The schedule issimple, on notebook paper, andsimplyliststhe names ofemployees, and the dates and hours scheduled for work.The Respondent decided to reduce its work force afterthe Easter rush period and decided to economize by aninterrogation.and testifiedto the effectthathe didn't rememberexactlywhat was saidbut that he had saidin effectthat theywouldhave to figuresome way to take care of the workIfind English's testimonymorecomplete,objective,and credit it overHess'swhere in conflict 104DECISIONSOF NATIONALLABOR RELATIONS BOARDattempt at more efficiency. Thus Respondent decided tocombinepacking duties with truckdnvers' duties, and toassignmore hours to its truckdnvers accordingly. As aresult of the above decisions some of the part-time andtemporary employees were laid off, employee Barron'sworktime was reduced from 5 days to 3 days, and thedrivers (includingMellinger) were assigned more hours.TheApril 10, 1971,work scheduleforthefirst timeincludeda notation to the effect that due to reduced work that thisschedule was reduced and that reductions thereon wereaccording toseniorityFrank Bosco and Hess credibly testified to the effect thatreductions or layoffs in the past had been based uponseniority considerations. There is no evidence to contradictthat in fact past layoffs were based upon seniorityconsiderations.The General Counsel's evidence mainlyshows a change in thewordingon the work schedule. Thelitigated issue iswhether Respondent has unilaterallyinstituted a new policy of seniority. The facts do not reveala change in policy of seniority. Accordingly, I concludeand find that the evidence does not support the allegationof a unilateral change in violation of Section 8(a)(1) or (5)of the Act.10.On April 10, 1971, George Mellinger noticed thework schedule and the notation about seniority. Mellingerheard Frank Bosco and Hess discussing that Hill was theoldest employee.Mellinger considered that Hill had lessseniority than he did since Hill had not been working whenhe first started to work in March 1970. The facts reveal thatHill had been an employee of Respondent at some point oftime prior to March 1970, had left Respondent's employ-ment, and had returned at a later date.Later that day after having gone home, Mellingerreturned to Respondent's place of business, and spoke toVice President Frank Bosco. What occurred is revealed bythe following credited excerpts from Mellinger's testimo-ny.9A. I went home and started thinking about it andwas disgusted so I went back up and asked Frank if Icould talk to him in the office and his brother wasthere, and I asked if one who was fired or quit could beolder than someone who was there longer than I was,buthe didn't say. He said he was the oldest.And he couldn't have been. He wasn't even workingthere when I started.sA. I told him if I had to work under theseconditions, that I quit. He said, "You will be sorry.Work will be hard to get." So I just went ahead andquit anyhow.9Frank Bosco in his testimony denied that Mellinger spoke to him aboutthe seniority list at the time Mellinger quit Bosco's testimony inconsistentwith the facts found is discredited, based upon a consideration of the logicalconsistency of all the facts19 1 credit Hess' testimony to such effect11Brown's testimony upon this event appeared confused and unreliable.The facts are based primarily upon the credited testimony of Bosco andHess Brown's testimony is credited except where inconsistent with the factsAlleged Constructive DischargeThe General Counsel contends that Mellinger's quit onApril 10, 1971, constitutes a constructive discharge.Assuming the cancellation of the Evansville trip during thepreceding week and the notation of reference to seniorityon the April 10, 1971, work schedule, such facts do notreveal the type of harassment designed to cause anemployee to quit. Accordingly, the evidence is insufficientto establish that Respondent discriminatorily dischargedMellinger on April 10, 1971.11.Eddie James English was among the employees laidoff and not scheduled to work on the April 10, 1971, workschedule. English did not work on April 10, 1971, andlearned of his layoff on April 12, 1971.English was hired on or about February 28, 1971, towork during a 6-week vacation period he had from anothercompany. Several weeks later, English's vacation periodfrom the other company was cut short. English madearrangementswithHess to work an accommodatedschedule forRespondent.When Respondent laid offemployees on April 10, 1971, English was laid off becausethe period of work for which he had been hired was at anend and because of his low semority.ioAlleged Discriminatory Discharge of EnglishConsidering all, of the facts, including the facts thatEnglish had signed a union card on March 12, 1971, thatPresident Hess had unlawfully questioned English abouthis union activity on April 3, 1971, and the fact thatEnglish was hired for a 6-week period, I am persuaded andconclude that the facts do not reveal that Respondent wasdiscriminatonly motivated in the layoff of English on April10, 1971. It is so concluded and found.12.On April 12, 1971, Celia Brown slipped on the floorwhile working. President Hess observed this and asked ifshe were hurt. Brown told Hess that she was not hurt. LaterHess told Brown that Vice President Bosco wished to seeher. Brown went to Bosco's office. ThereHess,Bosco, andBrown discussed her pregnancy, whether she wished to quitwork, a waiver of liability by her, and decided that shewould continue working for the Mother's Day businessperiod.ii13.On April 10, 1971, employee Barron asked Presi-dent Hess about the reduction in his hours of employmentas indicated on the just posted work schedule. Hessindicated that the notation on the schedule was self-explanatory, that if he had any questions, to see FrankBosco.AfterMellinger quit his job on April 10, 1971, Hessspoke to Vice President Bosco about being short a driver.Bosco suggested that Hess give Mellinger's old job toBarron. Thereafter, Hess telephoned Barron and offeredBarron the. job that Mellinger had formerly had. Barronfound Brown testifiedto theeffect that she was interrogated as to whethershe had signed a union cardand whohad made her sign a union card.Brown also testifiedabout athreat to shutthe placedown. Considering theconfused nature ofBrown's testimony,the fact that Respondent hadascertainedon April 1,1971, that Brown had signed a unioncard,Iam notpersuaded fromthe logicalconsistencyof all the facts that the allegedinterrogationor threat occurred. I discredittestimony to such effect BUCKEYE FLORAL COMPANYtold Hess that he didn't want the job, that he would ratherleave things just as they were.14.On April 24, 1971, Respondent terminated theemployment of Barron by deleting his name from theweekly work schedule. Barron spoke to President Hess whotold him that he had nothing to do with making theschedule, that Vice President Frank Bosco had made theschedule,that if he had any questions about the schedule,to see Bosco.On April 26, 1971, Barron spoke to Vice President Boscoabout the schedule. Vice President Bosco told Barron thathe was laid off and would never work there again.The Discriminatory Discharge of BarronThe General Counsel contends that Respondent discrim-inatorilydischargedBarron on April 24, 1971. TheRespondent denies that it discriminatorily dischargedBarron and assertsthat the layoffwas for economicreasons.Considering all of the facts in this case,I find that thepreponderance of the facts reveals that Respondentdiscriminatorily discharged Barron on April 24, 1971.Respondent's position in this case is that it does not have"pure"job classifications,that employees are drivers andpackers, excepting perhaps for Celia Brown and Mrs. Hess.Barron had worked as a packer and as a driver.Barronperformed such mixed duties until April 10. After April 10,1971,Barronwas used only as a packer until histermination on April 24, 1971.On April 10, 1971, the real change that Respondentinstituted was to add more hours of packing to the work ofthe drivers. Although Barron had worked as a driver and apacker, his hours were cut back to packing hours only.Despite the fact that Respondent found it necessary toallude to "reduced work," and to "seniority" on the April10, 1971, list, it did not inform employees orally or inwriting of the real change it was making.As toRespondent's economic defense, it may be statedas follows. It appears reasonable that after the"Easter"rushRespondent would have an economic basis for acutback in employment needs. It made such cutback andeliminated some essentially part-time and temporaryemployees.Except for oral testimony,there is no evidenceto reveal that the economic problems of the Respondentwere more severe after Easter thantheyhad been beforethe increase in business because of Easter.Barron hadbeen one of the employees working a full and substantialweek for a long time preceding the Easter rush.Absent anunusual situation,itwould not appear that economicreasons would have dictated the necessity for his layoff asof April 24, 1971.Respondent contends that it was attempting to becomemore efficient by assigning more packing hours afterEaster to drivers. Testimony of Respondent's witnessesBosco and Hess was to the effect that for a long time it hadbeen attentive to its labor costs and that it decided it couldbe more efficient by assigning more packing work to itsdrivers.Respondent's business operations are dissimilar to manybusinesses. Thus Respondent operates the type of businessthatebbs and flows with holiday and similar type105demands. Its past operations reveal a reliance upon severalemployees as a basic crew,utilization of fluctuation ofscheduling of hours, and utilization of employees whowork a variety of accommodated schedules.Itwouldappear that the nature of the business would necessitate thefuture use of employees with fluctuation of scheduling ofhours.The facts reveal that Respondent became aware ofemployee talk about employment conditions in March1971,wasdissatisfiedwith CeliaBrown'spart in suchemployee discussion,warned Barron in effect to keep outof such activity,learned of Barron's union adherence onApril 1, 1971,and engaged in strong statements and actionto dissuade union activity in Bosco's remarks on April 1,1971, toMellinger.AlthoughRespondent offered Mellinger's job to Barronon April 10,1971, it should be noted that Respondentrevealed itself in an overall manner to be concerned aboutthe immediate necessity to have a truckdriver to takeMellinger'splace.Ifind it hard to believe that whenRespondent determined the necessity of eliminating anemployee on April 24,1971, it was not aware that it hadnot spelled out its means of achieving efficiency byincreased use of a packer-driver operation to employeesand -Barron. Its failure to be candid with employee Barronon this point casts doubt upon an economic motivation forhis layoff.Most persuasive as to an improper motivation,considered in context of all of the facts,is the fact thatRespondent told Barron that he would never be returnedtowork.While there might have existed an economicmotivation for the layoff of one man,I find it hard tobelieve that with the nature of Respondent's operations itwould so advise an employee unless there were otherreasons dictating the motivation for his termination. I findno merit in and don'tbelieve Hess'testimony to the effectthatBarron was selected for layoff because he didn'tbelieve that Barron would be interested in Bell's job(Mellinger's replacement)ifBarron knew the alternativewas no job.In sum, I find that the evidence preponderates for afinding that Respondent discriminatorily discharged Bar-ron on April 24, 1971,because of his union activities andbeliefs. Such conduct is violative of Section 8(a)(1) and (3)of the Act.It is so concluded and found.The RefusalTo Bargain15.The partiesstipulated to the effect that theappropriatebargaining unit of employees of Respondentinvolved inthisproceedingmay be described as "allemployees,excludingoffice clerical employees,guards andsupervisorsas definedin the Act."The partiesare in agreementthatduring the materialtime involved in thisproceedingMellinger,Barron,Beatty,Brown,Hill,and Chapmanare employeesproperlybelonging in the aforesaid unit. The Respondent raises aquestion as to the statusof employeesBrowne, English,Frederick, andWilson. The factsreveal that English washired as atemporary employeeto work for approximately6 weeks.Accordingly,I find that English,as a temporaryemployee, should be excludedfrom the bargaining unit.The factsrevealthatBrowne,Frederick,and Wilson all 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularly worked on accommodated schedules as part-timeemployees. I find it proper to include Browne, Frederick,andWilson as employees in the bargaining unit.The Respondent contends that Gluckner is an employeeproperly considered in the unit. The General Counselcontends that Gluckner should be excluded from thebargaining unit on the basis that he does not share thesamecommunityof interestofotheremployees.Gluckner's duties are principally that of a salesman; hedoes some packing, and he does some driving of a truck.The facts reveal that he is paid on a commission basis ascontrasted to other employees' hourly wages. Otheremployees have been offered this commission basis ofwages and have turned the same down. Gluckner, whenhired,broughtwith him certain customers and hascontinued to service such customers. Considering theoverall facts of accommodated schedules of employees, Ifind that Gluckner has a sufficient community of interestwith other employees in the bargaining unit to belong inthe unit. I find that Gluckner belongs in the bargainingunit.The Respondent contends that Dorothy Hess, TomHess, Jr., and Paul Pettit belong in the bargaining unit. TheGeneral Counsel contends that Dorothy Hess should beexcluded because of family relationship and supervisorystatus, that Tom Hess, Jr., should be excluded because hewas a temporary employee and because of the familyrelationship, and that Pettit should be excluded from thebargaining unit because he was a temporary employee.The facts reveal that Dorothy Hess is clothed withsupervisoryauthority.Thus President Hess has toldemployees to obey her because of her na-ne. In effect, hersupervisory authority was granted at least in part becauseof family relationship.Dorothy Hess has authority torecommend hiring, and the facts reveal that her recommen-dations have been acted upon without other investigation.I find it clear that Dorothy Hess should be excluded fromthe bargaining unit as a supervisor.Tom Hess, Jr., is President Hess' son. Young Hess andPettit are college students who in recent years have workedduring holiday periods such as Easter and Christmas. It isnoted that during the summer of 1970, when out of school,young Hess and Pettit did not work for Respondent.12 Ifind young Hess and Pettit to be temporary employees andproperly excluded from the bargaining unit.In sum, the bargaining unit employees, at the timematerial herein, were Mellinger, Barron, Beatty, Brown,Hill,Chapman, Browne, Frederick, Wilson, and Gluckner.A number of the above employees had signed unionauthorization cards by March 13, 1971. Such employeeswere Mellinger, Browne, Barron, Beatty, Brown, and Hill.In sum, the Union had authorization for representationfrom 6 employees out of a bargaining unit complement of10 employees. Thus the Union represented a majority ofRespondent's employees on March 13, 1971.It is undisputed and clear that the Union made ademand for recognition and bargaining upon the Respon-12Brown credibly testified to the effect that Tom Hess, Jr, and Pettit didnot work for Respondent during the summer of 1970 President Hess'stestimony was to a contraryeffectThe parties stipulatedto the effect thatHess' testimony was inaccurate as to placing such work in 1970 instead of1969dent concerning the employees in the appropriate bargain-ing unit on March 31, 1971. It is clear that the Respondenthas at all times after April 1, 1971, and thereafter refusedto recognize and to bargain with the Union as to suchemployees.Applying the principle ofJoy Silk Mills, Inc.,85 NLRB1263, andN.L R.B. v. Gissel Packing Company, Inc.,395U.S. 575, it is clear that Respondent had the obligation tobargain with the Union on April 1, 1971, and has refusedto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act. Thus, after receipt of the Union's letterof demand for recognition and bargaining, Respondent, byVice President Bosco, engaged in interrogation of Melling-er as to identity of all union adherents, listed such unionadherents, threatened to shut down operations, andthreatened futility of belonging to the Union. This courseof conduct occurred in a context where Bosco recognizedthatMellinger would convey to the Union the results ofsuch interrogation and threats-and that the same wouldcause cessation of adherence to the Union by employees.Thus Respondent undermined and destroyed the Unionimmediately after receipt of demand for recognition andbargaining by the Union.In sum, the facts are clear that Respondent has refusedto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act since April 1, 1971. It is clear that undertheprinciplesofGisselabargaining order is nowwarranted. It is so concluded and found.i3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Ithaving been found that the Respondent dischargedWilliam J. Barron on April 24, 1971, in violation of Section8(a)(3) and (1) of the Act, the recommended Order willprovide that Respondent offer him reinstatement to hisjob, and make him whole for loss of earnings within themeaning and in accord with the Board's decision in F. WWoolworthCompany,90 NLRB 289;IsisPlumbing &Heating Co.,138 NLRB 716, except as specifically mod-ified by the wording of such recommended Order.Having found that the Respondent has refused tobargain collectively with the Union, it will be recommend-13 I find it unnecessary to allude to Vice President Bosco's conversationwith Union Representative Galvin after the charges of alleged discriminato-rydischargeshad been filed,alluding to a possible adjustment ofrecognition if the charges were withdrawn BUCKEYE FLORAL COMPANY107ed that the Respondent, upon request, bargain with theUnion as the exclusive representative of its employees inthe appropriate unit.Because of the character and scope of the unfair laborpracticesherein found, the recommended Order willprovide that the Respondent cease and desist from in anyothermanner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Buckeye Floral Company, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalBrotherhood of Pottery and AlliedWorkers, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discharging William J. Barron, the Respondenthas discouraged union membership by discrimination inregard to tenure of employment, thereby engaging inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act.4.AllRespondent's employees, excluding office cleri-cal employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.At all times on and after March 13, 1971, the Unionhas been the exclusive representative of all the employeesin said unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, andother conditions of employment.6.By refusing to bargain with the Union on and afterApril 1, 1971, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and Section2(6) and (7) of the Act.7.By the foregoing and by interfering with, restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent engaged inunfair labor practices proscribed by Section8(a)(1).8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER14Respondent,Buckeye Floral Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership, activities, and sympathies.(b) Threatening employees with shutdown of operations,14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesfutilityin selection of a union,that it will not bargain witha union,or other reprisals in order to dissuade suchemployees from union activities.(c)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment orany term or condition of employment,inorder toencourage or discourage membership in any labor organi-zation,except to the extent that such rights may be affectedby lawfulagreements in accord with Section 8(a)(3) of theAct.(d) Refusing to bargain collectively with the Union as theexclusive representative of the employees in the unit hereinfound to be appropriate.(e) In any other manner interfering with,restraining, orcoercing Respondent's employees in the exercise of theirrights guaranteed in Section7 of the Actexcept to theextent that such rights may be affectedby lawfulagreements in accord with Section 8(a)(3) of the Act.2.Take thefollowing affirmative action which it isfound will effectuate the policiesof the Act:(a)Upon request bargain with International Brother-hood of Pottery and Allied Workers, AFL-CIO-CLC, asthe exclusive representative of Respondent's employees intheunitherein found appropriateand embody anyunderstanding reached in a signed agreement.The appro-priatebargaining unit is all BuckeyeFloralCompanyemployees,excluding office clerical employees, guards, andsupervisors as definedin the Ar t.(b)Offer toWilliam J.La*ron immediate and fullreinstatement to his former position or, if such position nolonger exists,to a substantially equivalent position, withoutprejudice to his seniority or other rights pieviouslyenjoyed,and make him whole for any loss of pay sufferedby reasonof the discrimination against him in the mannerdescribed above in the section entitled"The Remedy."(c)Notify immediatelythe above-named individual, ifpresentlyservingin the ArmedForces of the United States,of his right to full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective ServiceAct and theUniversalMilitary Trainingand Service Act.(d) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records,social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amountof backpaydue under theterms of this recommended Order.(e)Post at Respondent'sstore and offices at EastLiverpool,Ohio,copies of the attached notice marked"Appendix." 15 Copiesof said notice,on formsprovided bythe Regional Director for Region 8, after being duly signedby Respondent'srepresentative,shallbe posted by itimmediately upon receipt thereof,and be maintained byRespondent for 60 consecutivedaysthereafter,in conspic-uous places, including all places where notices to employ-ees are customarily posted.Reasonable steps shall be takenis In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted pursuantto a Judgment of the United Sates Court of Appeals enforcing an Order ofthe National Labor Relations Board " 108DECISIONSOF NATIONALLABOR RELATIONS BOARDby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.1616 In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region8, in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesas to their or other employees' union membership,activities, or desires.WE WILL NOT threaten our employees with shutdownof operations, futility in selection of a union, that wewill not bargain with a union,,or other reprisals in ordertodissuade such employees from union activities.WE WILL NOT discharge or otherwise discriminateagainst employees in regard to hire or tenure ofemployment or any term or condition of employment,in order to encourage or discourage membership in anylabor organization, except to the extent that such rightsmay be affected by lawful agreements in accord withSection 8(a)(3) of the Act.WE WILL NOT refuse to bargain with InternationalBrotherhoodofPotteryandAlliedWorkers,AFL-CIO-CLC, as the exclusive representative ofemployees in the bargaining unit.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawfulagreements in accordance with Section 8(a)(3) of theAct.WE WILL bargain collectively, upon request, withInternationalBrotherhood of Pottery and AlliedWorkers, AFL-CIO-CLC, as the exclusive representa-tive of Respondent's employees in the bargaining unitdescribed below with respect to rates of pay, wages,hours of employment, and other conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed contract. The bargain-ing unit is:All Buckeye Floral Company employees exclud-ing office clerical employees, guards, and supervi-sors as defined in the Act.WE WILL offer to William J. Barron immediate andfull reinstatement to his former position or, if suchposition no longer exists, to a substantially equivalentposition,without prejudice to his seniority or otherrights previously enjoyed, and make him whole for anyloss of pay suffered by reason of the discriminationagainst him.All employees are free to become or remain, or refrainfrom becoming or remaining, members of InternationalBrotherhoodofPotteryandAlliedWorkers,AFL-CIO-CLC, labor organization, except to, the extentprovided by Section 8(a)(3) of the Act.DatedByBUCKEYE FLORAL COMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.